Title: To George Washington from William Heath, 29 December 1780
From: Heath, William
To: Washington, George


                        

                            
                            Dear General
                            Garrison West Point Decr 29th 1780
                        
                        The enclosed from Colonel Wesson & Capn Bonnell of Colonel Spencers regiment, were handed to me
                            yesterday. I wish to know your Excellencys opinion concerning them.
                        Our situation grows every day more alarming with respect to provisions especially Flour; we had not the last
                            evening one days allowance of the latter, at the Post. A small quantity it is said has arrived at Fish Kill Landing but
                            the Boatmen decline comeing further down the river lest their Vessells should get frozen in here—we were obliged yesterday
                            morning to break the ice from the Shore how it is this morning have not heard.
                        Colonel Hay in his last to me of the 21st instt observes—"Every exertion is makeing to collect flour, but the
                            excessive badness of the roads is an almost insuperable bar to our getting any to the army"—If it could not be got to the
                            river which was then free of ice, how are we to expect it brought here a much greater distance. I beg leave to submit to
                            your Excellency, the necessity of the Q.M. Generals immediately calling on his Assistants for uncommon exertions in
                            forwarding provisions from Ringwood, and every other Quarter, from whence they are to come; and that measures adequate to
                            our necessities, and for the security of the Post, may be adopted for the transportation of any quantities of provisions
                            that are collected, before the roads are rendered worse than they are at present; and not only the river in general but
                            even the Ferries become impassible. I have the honor to be with the greatest respect your Excellencys most Obedient
                            Servant
                        
                            W. Heath

                        
                    